Citation Nr: 0621844	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-40 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 30, 
2003, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that granted a 
TDIU rating, effective October 30, 2003.  The veteran 
disagreed with the effective date assigned, and this appeal 
ensued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

On March 3, 2006, during the pendency of this appeal, the 
U.S. Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice in a December 2003 letter of what type 
of information and evidence was needed to substantiate his 
claim for a TDIU rating, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.  As the effective date is 
the subject of the present appeal, on remand proper notice is 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran about TDIU ratings and 
effective dates for the award of benefits, and also includes 
an explanation as to the type of evidence that is needed to 
establish an earlier effective date.  Such notice must be 
provided prior to the adjudication of this issue.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the 
RO is requested to cure this procedural defect upon remand. 

It appears VA records pertaining to the veteran's claim are 
outstanding.  At his January 2004 VA examination, the 
examiner noted that the veteran had undergone a Social and 
Industrial Field Survey on January 9, 2004.  The report 
associated with this survey does not appear to be in the 
claims folder.  Because these additional records may be 
useful in deciding the veteran's claim, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

It appears that private treatment records are outstanding.  
At his January 2004 VA examination, the veteran reported that 
he had been receiving treatment from Jose Aurelio Davila, 
M.D. since 2000, and that Dr. Aurelio Davila had referred him 
to a psychiatrist by the name of Dr. Sanchez.  Because VA is 
on notice that there are additional records that may be 
applicable to the veteran's claim, these records should be 
obtained.  If possible, the veteran himself is asked to 
obtain these records and submit them to the VA in order to 
expedite the process.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
is fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for an earlier effective date 
for the grant of a TDIU rating.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Obtain the report associated with 
the January 2004 Social and Industrial 
Survey.  If these records are no longer 
on file, a request should be made for 
the same from the appropriate storage 
facility.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

3.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
psychiatric treatment from Jose Aurelio 
Davila, M.D., and a "Dr. Sanchez."  
All attempts to secure these records 
must be documented in the claims 
folder.

4.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


